Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific formulas having specific X-ray diffraction peaks, does not reasonably provide enablement for any material comprising Li, T, X and A as limited by the claim.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The scope of the material able to meet the generic material containing Li, T, X, and A within the limits of the claim. The examiner notes the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. (US 2009/0142669).
Regarding claim 1, Shinohara discloses a solid electrolyte material (see abstract) comprising: 
Li, T, X and A; 
wherein 
T is at least one element selected from the group consisting of P, As, Si, Ge, Al, and B; 
X is one or more halogens or N; 
A is one or more of S and Se (see paragraph [0015], [0066], i.e. T taught at least as P, Si, Ge, B).
Shinohara does not disclose the solid electrolyte material has the material characteristic of peaks at 17.80 ± 0.750 and 19.2 ± 0.750 in X-ray diffraction measurement with Cu-Kc(1,2) = 1.5418A, but does disclose a substantially identical material as claimed.
The court has held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).



Regarding claim 5, Shinohara discloses a solid electrolyte material of claim 1, wherein mixed phases comprise crystalline phases (see paragraph [0015]).
Shinohara does not disclose the material contains peaks at 20.2 ± 0.750 and 23.6 ± 0.750, and/or 21.0 ± 0.750and 28.0 ± 0.750, and/or 17.50 ± 0.750 and 18.2 ± 0.750 in X-ray diffraction measurement with Cu-Ku(1,2) = 1.5418A, but does include a substantially identical material to that claimed in claim 1 and claim 5. 
The court has held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


Regarding claim 6, Shinohara discloses a solid electrolyte material of claim 5, but does not disclose wherein a ratio of peak intensity at 19.20 ± 0.750 to a peak at 17.50 ± 0.750 is 1 or more, but does disclose a material substantially identical to that of claim 1 and claim 5.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Regarding claim 7, Shinohara discloses a lithium solid-state battery comprising: 
a positive electrode (I) active material (3) layer containing a positive electrode active material; 
a negative electrode (II) active material (7) layer containing a negative electrode active material (5); and 
a solid electrolyte layer (8) disposed between the positive electrode active material layer and the negative electrode active material layer, 
wherein at least one of the positive electrode active material layer, the negative electrode active material layer, and the solid electrolyte layer comprises the solid electrolyte material according to claim 1 (see paragraphs [0085]-[0087]).

Regarding claim 8, Shinohara discloses a method for producing a sulfide solid electrolyte material including glass ceramics comprising: 
Li, T, X and A, 
wherein 

X is one or more halogens or N; 
A is one or more of S and Se; 
the method comprising 
mixing and milling a raw material composition containing an element A or compound Li2A, 
an element T or sulfide of T, and 
a compound LiX or Li3N; and
heating the sulfide glass at a heat treatment temperature equal to or greater than a crystallization temperature of the sulfide glass to synthesize the glass ceramics, (see paragraph [0066]-[0070]).  
The limitation that the milling is to render the mixture amorphous under x-ray diffraction is a function of the milling and is therefore inherent. See MPEP § 2112.
Alternatively, where the claimed and prior art products are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.
Shinohara does not disclose the material has peaks at 17.80 0.750 and 19.2 + 0.750 in X-ray diffraction measurement with Cu-Kc(1,2) = 1.5418A, but does disclose the substantial identical material as claimed.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. as applied to claim 1 above, and further in view of Kambara et al. (US 2015/0270571) 
Regarding claims 2 and 3, Shinohara solid electrolyte material of claim 1, wherein the composition may be described by the general formula: Li1-a-b-c-dPaTbAcXd, (see paragraphs [0015] and [0066]).
Shinohara does not give ratios of the components. Shinohara does not disclose wherein 0< a < 0.129, 0 < b < 0.096, 0.316 < c < 0.484, 0.0.012 < d< 0.125 (claim 2); or wherein a=0.111, b=0, c=0.444 (claim 3).
Kambara is analogous art to Shinohara as Kambara discloses a solid glas electrolyte comprising Li, P, S, and a halogen (see abstract) comprising the formula:
LaMbPcSdXe wherein L is the alkali metal Li, M is one or more selected from B, Al, Si, Ge, As, and X is a halogen (see paragraph [0051]), which reads on Li1-a-b-c-dPaTbAcXd. 
Further, Kambara discloses wherein 0 < a < 12, 0 <.b < 0.2, c=1, 0 < d < 9 and 0 < e < 9. This overlaps the recited range.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP § 2144.05. 
Further, the Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, i.e. with the ratios as specified by Kambara, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshida et al. (US 2012/0052382), Rangasamy et al. (An Iodide-Based Li7P2S8I Superionic Conductor) (listed in IDS dated 11/5/2020).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721